



COURT OF APPEAL FOR ONTARIO

CITATION: Neufeld v. Neufeld, 2020 ONCA 506

DATE: 20200807

DOCKET: C66749

MacPherson, Pardu and Huscroft
    JJ.A.

BETWEEN

Janet
    Lee Neufeld

Applicant (Respondent)

and

Wilmer Jack Neufeld

Respondent (Appellant)

Donna Wowk, for the appellant

Bryan Smith, for the respondent

Heard: In writing

On
    appeal from the judgment of Justice R.A. Lococo of the Superior Court of
    Justice, dated February 27, 2019, with reasons reported at 2019 ONSC 1277.

COSTS ENDORSEMENT

[1]

The respondent is entitled to her costs of the
    appeal fixed at $50,000, inclusive of disbursements and HST.

J.C.
    MacPherson J.A.

G.
    Pardu J.A.

Grant
    Huscroft J.A.


